       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 1 of 17




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


PROJECT VERITAS,

       Plaintiff,
                                           Civil Action No.
v.                                         1:21-cv-01722-SCJ

CABLE NEWS NETWORK, INC.,

       Defendant.


         REPLY IN SUPPORT OF THE MOTION TO DISMISS

      Project Veritas’ (“PV”) response (ECF No. 22 / “Resp.”) to CNN’s motion

to dismiss is designed largely for public consumption. The brief, full of bluster

and misleading tropes spinning PV as an underdog purveyor of the “truth,” is

good PR for PV’s continued fundraising off this lawsuit but fails to explain

why its Complaint should not be dismissed.

      PV’s response confirms its singularly narrow claim of defamation: it

claims that Ana Cabrera stated Twitter banned PV for violating Twitter’s

policy against misinformation despite previously reporting PV’s ban was for

repeated violations of Twitter’s anti-doxxing policy and that such statement

defamed PV. Of course, Ms. Cabrera did not say that that Twitter banned PV

for violating Twitter’s policy against misinformation. Yet, even if she had,
                                       1
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 2 of 17




neither the First Amendment nor Rule 12 permits a public figure to maintain

a defamation claim based on the distinction between getting kicked off

Twitter for violating policies prohibiting misinformation and getting kicked

off Twitter for violating policies prohibiting posting private information. This

is particularly true when, as here, actual malice cannot be shown.

      The First Amendment and New York defamation law demands and

provides ample “breathing space” for CNN’s Commentary, as “debate on

public issues should be uninhibited, robust, and wide-open, and [] it may well

include vehement, caustic, and [] unpleasantly sharp attacks.” New York

Times v. Sullivan, 376 U.S. 254, 270 (1964). This case should be dismissed

now, so “free speech is not unduly burdened by . . . expensive yet groundless

litigation.” Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016).

I.    PV’S “FACTS”

      PV does not contest the authenticity of either the video or transcript of

the Commentary submitted by CNN, and they can be considered. This is

enough to warrant dismissal, as the Commentary itself defeats PV’s claims.

      PV attempts to avoid dismissal on the substantive grounds set forth in

CNN’s motion through distraction, making much ado about two ancillary

matters: claiming CNN “affirmatively misrepresent[ed] the record” by

referencing public, generally available news stories about PV, and asserting

                                       2
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 3 of 17




PV was banned for stating the “truth” when it alleges CNN stated the ban

was for issuing “lies.” (Resp. at 7-8, 17-20.) Neither complaint has merit.

      First, the news stories cited in footnotes 1 and 3 of CNN’s brief are

relevant to whether PV is a “public figure,” an obviously material issue that

PV did not allege in its Complaint. As such, they were not submitted for the

truth of any matter therein, as CNN explicitly stated in its opening brief.

(ECF No. 20-1/ “CNN.Br.” at 3-4, n. 1 & 3, citing, inter alia, U.S. ex rel

Osheroff v. Humana Inc., 776 F.3d 805, 811 n.4 (11th Cir. 2015) (court may

take judicial notice of newspaper articles on motion to dismiss “for the limited

purpose of determining which statement the documents contain”).) In any

event, as PV’s response does not contest PV is a public figure, the Court need

not rely on these articles for dismissal.

      Second, PV repeatedly asserts Twitter “punished” it for “publishing too

much truth.” (Resp. at 1 & 17.) This sort of hyperbole may be grist for the

mill of PV’s public relations efforts, but it is false. Twitter did not state PV’s

ban was for “telling the truth.” Instead, the ban’s stated focus was PV’s

conduct, i.e., “repeated” violations of policies that prohibit “sharing – or

threats of sharing . . . private information without consent.” (CNN.Br. at 4.)

Further, the “primary aim” of the policy cited by Twitter is protecting

individuals from “physical harm” and/or entities sharing information with an
                                         3
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 4 of 17




“abusive intent, or to harass or encourage others to harass another person.”

(Id. at 4-5 (the “Anti-Doxxing Prohibition”).) While PV suggests the text of

the Anti-Doxxing Prohibition is irrelevant, Resp. at 7, it does not dispute the

policy is cited in its Complaint – and thus relevant for this Motion – or what

it says. Further, the nature of the policy is clearly integral to any assessment

of PV’s claimed reputational damage, i.e., of whether the reputational effect

of the Commentary is more or less damaging than the alleged “truth.” As this

same policy contradicts PV’s self-serving characterization that it was banned

for “telling too much truth,” it is not only relevant, but also controlling. See

Infante v. Bank of Am. Corp., 468 Fed. Appx. 918, 921 n.2 (11th Cir. 2012).

II.   ARGUMENT

      PV is well aware of the common burdens attendant to bringing

defamation claims, which cannot proceed without identifying a false

statement of fact or, at the very least, a defamatory implication. See Wentz v.

Project Veritas, Case No: 6:17-cv-1164-Orl-18GJK, 2019 WL 1716024, *5

(M.D. Fla. Apr. 16, 2019) (applying Florida law). Despite such awareness, PV

repeatedly urges the Court to read into the Commentary what is simply not

there, i.e., an affirmative, direct assertion “that Twitter suspended Project

Veritas for violating Twitter’s policies regarding spreading ‘misinformation’ .

. . .” (Resp. at 12.) PV emphatically asserts Ms. Cabrera’s “direct statements

                                         4
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 5 of 17




were false,” as if that makes it so, but never identifies a specific, verifiable

false statement of fact in the Commentary. (Id. at 11-12.)1

      In short, PV’s claim is necessarily one of defamation by implication,

which PV did not properly plead, as it relies on “‘a combination of individual

statements which in themselves may not be defamatory,’ but which [PV

alleges] ‘might lead the reader to draw an inference that is damaging to the

plaintiff.’” Biro v. Condé Nast, 883 F. Supp. 2d 441, 464 (S.D.N.Y. 2012).2

This distinction becomes important in the Court’s actual malice analysis, as


1 PV asserts Ms. Cabrera’s statement that PV’s ban was “part of a much
broader crackdown . . . on accounts that are promoting misinformation”
“reiterat[ed]” a falsehood. (Resp. at 11.) PV does not identify, however, what
is literally false about this comment.
2 PV cannot make the “especially rigorous showing” for defamation by
implication, specifically that CNN “intend[ed] or endors[ed] the inference.”
Id. at 466. While PV summarily asserts its Complaint “more than meets this
threshold,” Resp. at 11, PV cites to no allegations in its Complaint or
language in the Commentary raising a plausible inference that Ms. Cabrera
intended or endorsed an implication that Twitter suspended PV for violating
policies against misinformation. Ms. Cabrera did not cite any specific Twitter
policy, and comments only on the broader trends into which PV’s ban fits. Mr.
Stelter then clarified PV “got swept . . . by violating multiple rules,” but did
not identify the specific policies cited by Twitter. Neither passage “endorses”
a message that PV’s ban was “for violating Twitter’s policies regarding
spreading ‘misinformation.’” See Biro, 883 F. Supp. 2d at 469 (“[T]here is
nothing to suggest that [defendant] intended or endorsed the ‘strained’
reading that [plaintiff] gives the passage to find the defamatory
implication.”); Vinas v. Chubb Corp., 499 F. Supp. 2d 427, 437 (S.D.N.Y.
2007) (“[Plaintiff] alleges no facts that suggest that [defendant] affirmatively
intended to imply [the purported implication].”).
                                         5
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 6 of 17




discussed below. See Kendall v. Daily News Pub’g Co., 716 F.3d 82, 89-90 (3d

Cir. 2012) (“We agree with the First, Sixth, Seventh, and Ninth Circuits:

plaintiffs in defamation-by-implication cases must show something beyond

knowledge of, or recklessness in regard to, the falsity of the statement’s

defamatory meaning.”), cited favorably in Klayman v. City Pages, 650 Fed.

Appx. 744, 749 (11th Cir. 2016). Regardless, the Complaint should be

dismissed as the Commentary is substantially true, not materially false, and

PV cannot plausibly allege CNN acted with actual malice.

      A.    Substantial Truth And Material Falsity.

      As PV does not contest that it is a public figure or that the

Commentary addressed a matter of public concern, the First Amendment

requires its allegations to meet the higher constitutional standard of

“material falsity.” (CNN.Br. at 13.) See also DiBella v. Hopkins, 403 F.3d 102,

115 (2d Cir. 2005) (predicting New York courts would require “clear and

convincing proof” of falsity in public figure cases); Wolf v. Ramsey, 253 F.

Supp. 2d 1323, 1353 (N.D. Ga. 2003) (Carnes, J.) (“Plaintiff must prove falsity

by clear and convincing evidence.”). While the analysis of “substantial truth”

and “material falsity” are similar, and burdens of proof are generally not

considered on a motion to dismiss, this distinction informs the Court’s

analysis as it provides the controlling standard. See Brokers’ Choice of Am.,
                                        6
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 7 of 17




Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1109-11 (10th Cir. 2017)

(explaining the constitutional requirement of material falsity but declining to

consider whether the higher evidentiary burden imposed by the material

falsity standard applies on a Rule 12 motion). Regardless, whether or not the

constitutional burden-shifting and “clear and convincing” standard apply at

this stage, the Commentary is “substantially true” under state law, and PV

cannot show the Commentary is “materially false.”

      First, as explained by CNN in its opening brief, the Commentary is

substantially true as written. (CNN.Br. at 14-15.)3

      Second, even accepting PV’s preferred falsity theory, the Court must

determine whether “the published statement could have produced no worse


3 The four corners of the Commentary, “as a whole,” impart three pieces of
information: (1) Twitter banned PV, (2) the ban occurred amid a broader
crackdown on sources of misinformation, and (3) PV’s ban is an example of
this crackdown. The first assertion is undisputed. (Compl. at ¶¶ 27, 32.) PV
concedes the second piece of information “was never ‘disputed.’” (Resp. at 16.)
PV asserts it contests the third piece, but the Complaint did not challenge it
or allege Ms. Cabrera subjectively doubted PV’s ban was an “example” of a
“crackdown” on sources of misinformation. Meanwhile, PV’s actual theory of
falsity, i.e., that Twitter banned PV for violating policies against
misinformation, is not supported by the Commentary itself. See Nichols v.
Moore, 396 F. Supp. 2d 783, 790-92 (E.D. Mich. 2005) (holding, under
Michigan law, statement that plaintiff was “arrested in connection to the
Oklahoma City bombing” was substantially true and “did not state [] Plaintiff
was charged with or accused of participating”). Under such circumstances,
the Commentary is “not defamatory because it is true.” Monge v. Madison
Cty. Record, Inc., 802 F. Supp. 2d 1327, 1333-35 (N.D. Ga. 2011) (Jones, J.).
                                       7
        Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 8 of 17




an effect on the mind of a reader than the” pertinent truth. Guccicone v.

Hustler Magazine, Inc., 800 F.2d 298, 302 (2d Cir. 1986) (discussing

“substantial truth”). Under both New York law and the First Amendment,

the Court must compare the Commentary’s gist or sting to the alleged “truth”

(Twitter’s stated basis for the ban) to determine whether the alleged falsity

negatively and significantly (not modestly) impacted PV’s reputation. See id.;

Air Wis. Airlines Corp. Hoeper, 571 U.S. 237, 250 (2014) (on materiality, “we

care whether [the falsehood] affects the subject’s reputation . . . .”).4

      Instead of addressing the legal issue at hand, PV insists that being

banned “for violating Twitter’s policies regarding spreading misinformation”

is substantially different than being banned for publishing “personal (true

but private) information,” because there is a “material difference between


4  As recently explained by the Tenth Circuit, to qualify as materially false:
“(1) ‘minor inaccuracies’ do not count; (2) the episode must be ‘likely to cause
reasonable [viewers] to think ‘significantly less favorably’ about the
plaintiff[s] than they would if they knew’ [the truth]; and (3) if a
‘misstatement’ from the story caused only ‘modest [reputational] harm,’ it is
not actionable[.]” Brokers’ Choice, 816 F.3d at 1111 (citations omitted) (citing
Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 516-517 (1991)); Bustos
v. A&E Television Networks, 646 F.3d 762, 765 (10th Cir. 2011) (Gorsuch, J.)
(“[T]he alleged misstatement must be likely to cause reasonable people to
think ‘significantly less favorably’ about the plaintiff than . . . the truth; [it] is
not actionable if the comparative harm to plaintiff’s reputation is real but
only modest.”). See also Liberty Lobby, Inc. v. Dow Jones & Co., 838 F.2d
1287, 1292 (D.C. Cir. 1988) (“Where the question of truth or falsity is a close
one, a court should err on the side of nonactionability.”).
                                          8
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 9 of 17




telling the truth and telling a lie.” (Resp. at 12-13.) CNN does not suggest, as

PV claims, that the “distinction between telling the truth and telling a lie is

‘hair-splitting,’” or that the two are the same thing. (Id. at 2.) Regardless, this

dichotomy evades the core issue: whether the Commentary is materially false

based upon its alleged reputational sting.

      Crucially, PV does not contend—much less demonstrate—that being

banned for violating a policy explicitly designed to prevent physical harm and

harassment is any less disgraceful than violating a policy prohibiting

misinformation. (CNN.Br. at 15-18.) PV fails to show the “gist” or “sting” of

the Commentary would have any different effect on the average viewer if

CNN included why Twitter banned PV; and, if so, that the average viewer

would think more approvingly of PV if CNN reported PV was banned for

violating a policy designed to protect individuals from physical harm and

harassment, and not for misinformation (per PV’s reading). Indeed, the

Commentary has no different effect on the minds of viewers with or without

an exact reproduction of Twitter’s stated reason for the ban: at most, the

change in the reputational effect from the inclusion would be “modest,” but

not significant (and not even in PV’s favor). See Guccione, 800 F.2d at 302

(“The only difference in effect between the two statements worked in

Guccione’s favor; as printed, the statement merely points out the fact of his
                                        9
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 10 of 17




adultery, without calling attention to its duration for thirteen of the

preceding seventeen years.”); Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222,

1228 (7th Cir. 1993) (“Falsehoods that do not harm the plaintiff’s reputation

more than a full recital of the true facts about him would do are thus not

actionable.”). See also Brokers’ Choice, 816 F.3d at 1111.

      Being accused of violating a policy aimed at preventing physical harm

and harassment is just as, if not more, disgraceful than being accused of

(knowingly or unknowingly) spreading misinformation (and even, per PV’s

theory of falsity, being banned for violating policies against misinformation).

(CNN.Br. at 16.) While CNN had no duty to include information PV believes

to be favorable to it in the Commentary,5 even if it had, adding the reason for

PV’s ban would not change the Commentary’s reputational sting. (CNN.Br.

at 16-18.) As such, PV does not show the Commentary was materially false.

      B.    Actual Malice.

      PV’s response, Resp. at 22-25, also confirms the Complaint cannot

plausibly allege CNN acted with the constitutionally required “actual

malice.” The response confirms PV is a public figure, and therefore the


5 See, e.g., Corp. Training Unlimited, Inc. v. Nat’l Broad Co., Inc., 981 F.
Supp. 112, 122 (E.D.N.Y. 1997) (“[T]he First Amendment prohibits ‘a rule
that holds a media defendant liable . . . because it failed to include additional
facts which might have cast plaintiff in a more favorable or balanced light.’”).
                                       10
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 11 of 17




Complaint must plead facts that, taken as true, plausibly show Ms. Cabrera

“actually entertained serious doubts as to the veracity of” the Commentary

“or was highly aware . . . [it] was probably false.” Michel, 816 F.3d at 702-03

(citing St. Amant v. Thompson, 390 U.S. 727, 731 (1968)). The response

further confirms the linchpin of PV’s theory of actual malice is a “gotcha”

claim, i.e., that Ms. Cabrera’s Tweet allegedly shows she “knew” her

Commentary was false. (Resp. at 23-24.) But beyond asking the Court to

apply the readily distinguishable and non-binding Palin v. New York Times

decision,6 PV fails to adequately defend its theory, or impeach the key defects

identified by CNN’s opening brief. (CNN.Br. at 20-25.)

      Specifically, PV fails to address, contest or rebut that Ms. Cabrera’s

Tweet is not evidence of actual malice at all, as it does not directly contradict

the Commentary. (CNN.Br. at 21-23.)

      Indeed, for purposes of assessing actual malice, Eleventh Circuit

decisions recognize a crucial distinction between a prior report that directly

contradicts a later report and reporting that addresses different, but related,

points. (See CNN.Br. at 23-24.) For example, in Michel, the Eleventh Circuit


6 PV suggests Palin is the “appellate standard for New York defamation
law.” (Resp. at 23.) It is not. Actual malice is a high burden imposed by the
First Amendment to the U.S. Constitution, and thus the Eleventh Circuit
decisions on actual malice are controlling here.
                                       11
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 12 of 17




refused to find actual malice based on the defendant’s prior knowledge of

related but ultimately separate facts. See Michel, 816 F.3d at 704-06. In

Michel, the plaintiff alleged, “On October 3, 2014 . . . , the Foundation’s

president wrote to Defendant, Vincent, ‘[Michel] is a good friend of the

organization and supports our cause but is not a board member.’ . . . Yet, in

the first paragraph of the Article, Defendants refer to the Foundation as ‘his

own,’ in reference to Pras.” Id. at 704. While the plaintiff contended this

demonstrated a contradiction sufficient to raise an inference of actual malice,

the Eleventh Circuit disagreed:

      Even in light of the email from the Foundation’s president, there
      is no indication that the article’s characterization of Michel’s
      relationship with the Foundation was fabricated by the
      defendants, wholly imaginary, based on an unverified anonymous
      phone call, inherently improbable, or obviously worthy of doubt.
      See St. Amant, 390 U.S. at 732, 88 S. Ct. 1323. . . . In short, the
      allegations presented in this portion of the complaint fail
      to give rise to a reasonable inference of any of the
      hallmarks of actual malice.

Id. at 705 (emphasis added). Accord Donald J. Trump for President, Inc. v.

CNN Broad., Inc., 500 F. Supp. 3d 1349, 1357-58 (N.D. Ga. 2020) (applying

identical principles to distinguish Palin). See also Lovingood v. Discovery

Commc’ns, Inc., 800 Fed. Appx. 840, 850 (11th Cir. 2020) (“[P]laintiff must

point to evidence that the defendant had real, subjective suspicions about the

veracity of the statement in question.”).

                                       12
      Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 13 of 17




      The same outcome is compelled in this case. While Ms. Cabrera’s Tweet

reported the reasons for PV’s ban, the Commentary reports a separate trend

into which PV’s ban fits. PV cannot manufacture actual malice by reading a

separate statement into the Commentary that does not exist—i.e., that

“Twitter suspended Project Veritas for violating Twitter’s policies regarding

spreading misinformation,” Resp. at 12, in order to create a contradiction.

Ms. Cabrera’s previous Tweet simply does not show she knowingly fabricated

or “entertained serious doubts” about whether PV’s ban was an example of a

larger “crackdown” by social media companies on sources of misinformation.7

      Moreover, as PV asserts a defamation-by-implication claim, as

discussed above, PV must also plausibly allege facts showing CNN knowingly

intended the allegedly false inference. See Kendall, 716 F.3d at 90 (“[I]n such

cases, plaintiffs must show something that establishes defendants’ intent to


7 Nowhere does the Complaint allege CNN does not believe PV is actually a
source of misinformation—nor could PV so allege, as such an assessment
would be constitutionally protected. See Coral Ridge Ministries Media, Inv. v.
Amazon.com, Inc., 406 F. Supp. 3d 1258, 1277 (M.D. Ala. 2019). Besides, even
if PV advanced that theory of falsity, PV’s citation to the Tweet would do
little more than challenge the reliability of Ms. Cabrera’s observation that PV
should be counted among the sources of misinformation subject to the
broader “crackdown” she identifies, but not whether she subjectively doubted
her conclusion. Such an argument impermissibly conflates its falsity
argument with establishing Ms. Cabrera “actually entertained serious
doubts” about her on-air statements. (See CNN Br. at 22-23, citing, inter alia,
Turner v. Wells, 879 F.3d 1254, 1269 (11th Cir. 2018).)
                                      13
      Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 14 of 17




communicate the defamatory meaning.”), cited with approval, Klayman, 650

Fed. Appx. at 749. The Complaint, however, alleges no such facts.8

      Finally, PV’s continued insistence that Twitter’s stated reason for the

ban was a “pretext” further defeats any plausible inference of actual malice.

(Compl. at ¶¶ 27-36; Resp. at 6-7.) By vehemently asserting that the Twitter

ban was a “pretext” (and that Twitter did not actually suspend PV for any

violation of Twitter’s privacy policies), PV confirms the motivations behind

Twitter’s ban are open for debate. Thus, CNN’s Commentary (placing the ban

in a larger context of social media companies “cracking down” on sources of

misinformation) is just “one of a number of possible rational interpretations”

of an event “that bristled with ambiguities,” precluding any finding of actual

malice. Time, Inc. v. Pape, 401 U.S. 279, 290 (1971) (publication reflecting



8 PV also cites to its post-broadcast retraction demand and alleged
“animosity” as evidence of actual malice (Resp. at 24-25), but such arguments
are precluded. See Hunt v. Liberty Lobby, 720 F.2d 631, 643 n.19 (11th Cir.
1983) (holding a failure to retract does not support actual malice); Dunn v.
Air Line Pilots Ass’n, 193 F.3d 1185, 1198 n.17 (11th Cir. 1999) (author’s
motives “play[] no role in determining … ‘actual malice’”); Trump, 500 F.
Supp. 3d at 1357 (“The Supreme Court has emphasized ‘that the actual
malice standard is not satisfied merely through a showing of ill will or
‘malice’ in the ordinary sense of the term.’”). PV’s citation to DiLorenzo v.
New York News, Inc. is in sufficient to overcome such precedents. 78 A.D.2d
669, 673 (N.Y.S.2d 1980) (“We note merely that the retraction in its
traditional role is considered some evidence of lack of ill will and can be used
to mitigate damages.”).
                                      14
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 15 of 17




“one of a number of possible rational interpretations” of an event will not

support plausible actual malice claim). PV has no answer on this point.

    It is telling that PV’s brief never mentions – not once – the First

Amendment. Strict application of the constitutional protections afforded by

the actual malice test, however, is necessary when, as here, the Complaint is

so clearly a “gotcha” lawsuit designed both for publicity reasons and for its

intended “chilling effect.” As stated by the Eleventh Circuit in Michel:

    [T]here is a powerful interest in ensuring that free speech is not
    unduly burdened by the necessity of defending against expensive
    yet groundless litigation. . . . Forcing publishers to defend
    inappropriate suits through expensive discovery proceedings in all
    cases would constrict that breathing space in exactly the manner
    the actual malice standard was intended to prevent. The costs and
    efforts required to defend a lawsuit through that stage of litigation
    could chill free speech nearly as effectively as the absence of the
    actual malice standard altogether.

816 F.3d at 702. The Complaint should be dismissed.

                               CONCLUSION

      The Motion to Dismiss should be GRANTED WITH PREJUDICE.

      Respectfully submitted this 29th day of July, 2021.


                             /s/ Eric P. Schroeder

                             BRYAN CAVE LEIGHTON PAISNER LLP
                             Eric P. Schroeder (Ga. Bar 629880)
                             Brian M. Underwood, Jr. (Ga. Bar 804091)
                             One Atlantic Center, 14th Floor
                                       15
Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 16 of 17




                     1201 West Peachtree Street, NW
                     Atlanta, Georgia 30309
                     Telephone: 404-572-6600
                     Facsimile: 404-572-6999
                     eric.schroeder@bclplaw.com
                     brian.underwood@bclplaw.com

                     Counsel for Defendant CNN




                              16
       Case 1:21-cv-01722-SCJ Document 26 Filed 07/29/21 Page 17 of 17




              Local Rule 7.1(D) Certification of Compliance

      I hereby certify that the foregoing pleading has been prepared with

Century Schoolbook font, 13 point, one of the font and point selections

approved by the Court in L.R. 5.1, N.D. Ga.

      This 29th day of July, 2021.

                                       /s/Eric P. Schroeder
                                       Eric P. Schroeder
                                       Ga. Bar 629880


                         CERTIFICATE OF SERVICE

      I hereby certify that, on this date, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send email notification

of such filing to all counsel of record.

      This 29th day of June, 2021.


                                       /s/Eric P. Schroeder
                                       Eric P. Schroeder
                                       Ga. Bar 629880
